DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 4, 7, 24, 27 and 31 have been canceled.
3.  Claims 1-3, 5-6, 8-23, 25-26, 28-30 and 32-42 are allowed.

Reasons for Allowance
Mountz discloses a computerized system for managing product inventory of a plurality of different entities comprising storage structures served by robotic handlers. However, the limitations on responsive to receiving a second order, updating a database to record transfer of ownership from a second entity to a first entity, whereby said ownership is swapped in a 1:1 exchange of storage bins; facilitating: direct physical transfer of said first storage bin and said second storage bin between any of said plurality of different entities without necessitating identification of said first storage bin and said second storage bin; thereby causing a flow of said storage bins to be equivalent in both upstream direction and downstream direction, thereby eliminating buffering of overflow materials in a staging area during said exchange of said storage bins in combination with the other limitations on independent claims 1, 21 and 41 are novel and non-obvious over the prior art of record. Therefore, the present invention is in condition for allowance.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ARIEL J YU/Primary Examiner, Art Unit 3687